DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 2, 2020, has been entered.  Claims 1, 5-15, and 18 have been amended as requested.  Claims 28 and 29 have been cancelled and new claim 34 has been added.  Thus, the pending claims are 1-27 and 30-34.  
Said amendment is sufficient to overcome the claim rejection under 35 USC 112 as set forth in sections 4-6 of the last Office action (Non-Final Rejection mailed April 3, 2020).  


Claim Interpretation
The scope of “temporarily” in claim 3 is interpreted according to the description set forth in sections [0083] and [0084] of the pre-grant publication of the specification.  Additionally, the scope of “fastener” as recited in claim 15 is interpreted according to the description set forth in section [0085] of the specification.  Furthermore, the scope of “non-embedded HMA” as recited in claim 15 is interpreted according to the description set forth in section [0081] of the specification.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 2, 6, 8, 9, 11, 12, 15, 19-27, 30, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-3, 6, 8-10, 12-17, 20, 23, 27, and 28 of copending Application No. 14/896,790 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain overlapping subject with the exception of the melt viscosity recited in claim 1 of the present application, which would have been obvious to a skilled artisan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 8-21, and 30-33 are rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al., US 2010/0112251 issued to Shelby et al. and/or US 2002/0032275 issued to Falcone et al., and US 2013/0240117 issued to Reutelingsperger et al.
Bodewes discloses an artificial turf (i.e., a pile textile product) comprising strands of fibers (i.e., yarns) tufted through a carrier (i.e., first sheet or primary backing), wherein the underside of the carrier has strands connected between the tufts (i.e., backstitches) (abstract and sections [0007] and [0020]).  The strands are made of a thermoplastic material such that the backstitch strands are fused together and optionally to the carrier to anchor the tufts to the carrier without the use of a latex adhesive backcoat (i.e., a precoat or primary adhesive) (abstract and sections [0005], [0006], and [0009]).  The backstitches are fused by means of heated pressure roller (sections [0010] and [0011]).  One or more supporting layers (i.e., secondary backing) may optionally be provided on the underside of the carrier, wherein said supporting layer may be glued or melted to said carrier (sections [0012] and [0016]).  
The thermoplastic fibers of the tufts may be polyester, polyamide, polypropylene, polyethylene, or combinations thereof (section [0018]).  The carrier may also be made of a thermoplastic material such as polyethylene or polyester, to enhance the fusing of the tuft fibers to the carrier (section [0021]).  Note polyamides and polyesters can be obtained by a polycondensation reaction and/or a step-growth polymerization method.  The supporting layer may be a felt, rubber, or latex material, or preferably a foamed polyethylene layer, glued or fused to the carrier (sections [0022] and [0023]).  Note any self-supported sheet functioning as the supporting layer will necessarily possess at least some degree of dimensional stability.  While 
In one embodiment, the backstitches are fused without appreciable plastic deformation by means of a heated pressure roller and two counter pressure rollers (sections [0029] and [0030] and Figure 4A).  In another embodiment, the backstitches are flattened and fused by heating the fibers of the backstitches to above their melting point and passing through the nip of two rollers (i.e., calendering process) (sections [0031] and [0032] and Figure 4B).  The heated fibers are pressed against each other and against the carrier, wherein the fibers may then be flattened by a sufficiently high roller pressure (i.e., producing a calendered back surface) (section [0032]).  The fusing together of the fibers ensures that no individual fibers can be pulled loose, while the flattened form ensures the tufts cannot be pulled through the carrier form a top side of said carrier (section [0032]).  
Note artificial turfs are considered in the art to be a subset of carpeting materials, which can be provided in broadloom, tile, and floor mat configurations. Additionally, note the tufted strands of fibers correlate to applicant’s first fastener, the fused backstitches correlate to applicant’s second fastener, and the glue or secondary adhesive correlates to applicant’s third fastener. Thus, Bodewes teaches the textile product of independent claim 15 and dependent claims 16-20 with the exceptions (a) the glue or secondary adhesive is a polymeric hot melt adhesive composition having a polymer P in an amount of at least 50% by weight, (b) the hot melt adhesive has a viscosity of less than 500 Pa.s at 150°C, (c) the yarns are fused with heat and/or pressure by a mechanical force in a direction parallel to the surface of the first sheet (i.e., primary backing), and (d) a tuft bind strength of at least 20 N.

Preferably, the first adhesive composition (i.e., precoat) consists entirely or substantially entirely of a tackifying resin or it may blended with a hot melt adhesive, but in an amount greater than that of said hot melt adhesive (section [0016]). Shail states, “Conversely, if the blend of tackifying resin and hot melt adhesive is employed as the second adhesive composition, the amount of tackifying resin is less than that of the hot melt adhesive” (i.e., polymer of hot melt adhesive is present in an amount of more than 50%) (section [0016]).  In one embodiment, the second coating composition comprises 20-80% of tackifying resin and 20-80% of hot melt adhesive (section [0017]).  If a filler is also employed, the second coating composition comprises 10-70% of tackifying resin, 22-52% hot melt adhesive, and 8-38% of filler (section [0017]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hot melt adhesive for the secondary glue of Bodewes since, as evidenced by Shail, said hot melt adhesives are well known in the art as In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), while Shail teaches the inventive hot melt adhesive has reduced viscosity such that said adhesive is flowable when heated but, upon cooling, secures the carpet yarns to the primary backing, the reference fails to teach the recited viscosity limitation of the hot melt adhesive.  However, it would have been obvious to one of ordinary skill in the art to select a suitable hot melt adhesive having a melt viscosity within the range claimed (i.e., less than 500 Pa.s at 150°C). 
Specifically, Shelby teaches a hot melt polyester adhesive prepared from terephthalic acid in combination with adipic acid, glutaric acid, or a mixture thereof and a diol component containing 1,4-butanediol, 1,6-hexanediol, or a combination thereof (abstract). The hot melt adhesives can be employed in a variety of applications, including textiles (abstract and section [0115]).  The adhesive has a melt viscosity of about 300-3000 cP at 150°C (0.3-3 Pa.s), a heat of melting of 0.1-6 cal/g (0.4-25 J/g) (i.e., a range that includes semi-crystalline polymers), and a melting temperature of 70-130°C (sections [0008]-[0012]).  A working example of the hot melt adhesive has a glass transition temperature of -30°C (section [0156]).
Falcone teaches a hot melt adhesive comprising a mix of amorphous and semi-crystalline and/or crystalline polymers (abstract), wherein the amorphous polymer is preferably a polyester resin and the semi-crystalline or crystalline polymer may also be a polyester resin sections [0011] and [0015]). The hot melt adhesive has a melt viscosity below 70 Pa.s at 150°C, 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hot melt adhesive having a viscosity as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Additionally, optimization of the viscosity of hot melt adhesive is dependent upon the particular carpet application and determination thereof would have been within the level of ordinary skill in the art.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of secondary considerations, exception (b) is rejected as being obvious over the cited prior art.
Regarding exception (c), which limits the yarns to being fused by heat and/or pressure,  by a mechanical force in a direction parallel to the surface of the first sheet (i.e., primary backing), it is noted that Bodewes does teach fusion of the backstitched yarns by heat and pressure, but not specifically by a mechanical force in a direction parallel to the surface.  However,  the use of such parallel mechanical force is known in the art of carpets.  For example, Reutelingsperger discloses a method for making a textile product comprising the steps of providing an intermediate product formed by a backing (i.e., applicant’s first sheet) having a front surface and a back surface, and yarns applied into the backing, the yarns extending from the front surface of the backing material, feeding the intermediate product along a body having a heated surface, the back surface being pressed against the heated surface, to at least partly melt the yarns present in the intermediate product to form the textile product (abstract). The part of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart a mechanical force in a direction parallel to the tufted primary backing of Bodewes in order to facilitate spreading of the molten yarns to provide an enhanced bond of the tufted yarns.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) is rejected over the cited prior art.  
Regarding exception (d), although the cited prior art does not explicitly teach the claimed property of tuft bind strength, it is reasonable to presume that said property limitation would obviously be met by the Bodewes invention having the modified hot melt adhesive as taught by Shail, Shelby, and Falcone, and modified by the process of Reutelingsperger.  Support for said presumption is found in the use of similar materials used to produce a like textile product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Hence, final product claims 15-20 are rejected as being obvious over the cited prior art.  
Regarding claim 21, Bodewes teaches the tufted fibers may be polyester, polyamide, polypropylene, polyethylene, or combinations thereof, while the carrier may be polyethylene or In re Leshin, 125 USPQ 416.  Such selection of polymers would have yielded predictable results to the skilled artisan.  Thus, claim 21 is rejected as being obvious over the prior art.  
Regarding claims 30 and 31, carpeting is typically fastened to a flooring to be covered to prevent movement thereof during use.  Even artificial turf carpeting, especially when employed indoors (e.g., indoor stadium, indoor patio, etc.) would conventionally be fastened to a flooring surface.  Hence, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the artificial turf carpeting of the prior art to a floor to prevent movement thereof.  Hence, claims 30 and 31 are rejected as being obvious over the prior art. 
Regarding claim 32, while the cited prior art does not explicitly teach a device comprising a head to apply hot melt adhesive, the claim is rejected along with parent claim 15 in that application of a hot melt adhesive would necessitate some form of head or die to spray or extrude the molten thermoplastic adhesive onto the primary or second backing.  Use of such a device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and would have yielded predictable results to the skilled artisan.  Hence, claim 32 is rejected.  
Regarding method claims 1, 3, 4, and 8-14, the combined references of Bodewes, Shail, and Reutelingsperger teach or suggest the method limitations of said claims as discussed above.  
With respect to claim 2, Bodewes teaches the limitations thereof, with the exception that step (d) imparts a mechanical force by feeding the first sheet onto the heated surface at a speed different than the speed of the heated surface.  However, applying heat to the backloops by feeding the tufted primary backing (i.e., second surface of first sheet) onto a heated surface at a different speed than the speed of the heated surface is known in the art.  For example, as set forth above, the Reutelingsperger method for making a textile product includes the step of feeding the intermediate product along a body having a heated surface, the back surface being pressed against the heated surface, to at least partly melt the yarns present in the intermediate product to form the textile product (abstract). The part of the back surface that is pressed against the heated surface has a relative speed with respect to the heated surface, which provides additional mechanical force to spread and flatten the molten material of the yarns (sections [0009] and [0057]) in a direction parallel to the surface of the backing.  Such a process produces a second intermediate product having a smooth flat backing (i.e., a calendered back surface) (sections [0009], [0011], [0027], and [0075]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fusing process of Bodewes with the heated surface of Reutelingsperger, wherein the tufted primary backing is fed at a speed different than the heated surface, in order to facilitate the spreading and flattening of the backstitches, thereby forming a homogenous calendered coating.  Such a substitution of one method for another method that achieves the same goal would have yielded predictable results to the skilled artisan.  Therefore, claim 2 is also rejected as being obvious over the cited prior art.  
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Therefore, claim 33 is also rejected as being obvious over the cited prior art.  
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al., US 2010/0112251 issued to Shelby et al. and/or US 2002/0032275 issued to Falcone et al., and US 2013/0240117 issued to Reutelingsperger et al., as applied to claim 15 above, and in further view of EP 747525 issued to Sferrazza.

Claims 5-7, 24-27, and 34 are rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al., US 2010/0112251 issued to Shelby et al. and/or US 2002/0032275 issued to Falcone et al., and US 2013/0240117 issued to Reutelingsperger et al., as applied to claim 1 above, and in further view of US 5,538,776 issued to Corbin et al.	
Regarding claims 24 and 25, which are drawn to a method of recycling a used textile product according to claim 15 by melting the textile product as a whole and reusing the obtained polymer without a separation step between melting and reusing, Bodewes, Shail, Shelby, Falcone, and Reutelingsperger fail to teach such a method of recycling.  However, said recycling method is known in the art.  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle the carpet of the cited prior art by such a known method.  Said method of recycling would have yielded predictable results to the skilled artisan.  Therefore, claims 24 and 25 are rejected as being obvious over the cited prior art.	
Claims 26 and 27 are also rejected over the cited prior art since Bodewes teaches the 
Regarding claim 5, while the cited prior art does not explicitly teach a step of calendering the backside of the tufted primary backing to a temperature above the melting temperature of the hot melt adhesive prior to application of said adhesive, the claim is held to be obvious over the cited prior art.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the tufted primary backing to a temperature above the melting temperature of the adhesive in order to activate said hot melt adhesive and to facilitate a bond therewith.  Note Corbin teaches heating both the backings and the hot melt adhesive to activate the adhesive.  Furthermore, it would have been obvious to employ a heated calender roll in order to heat the tufted primary backing since such means of heating textiles and polymeric materials are well known in the art.  Applicant was previously given Official Notice of this fact.  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 5 is rejected as being obvious over the cited prior art.  
Regarding claim 6, Corbin teaches the hot melt adhesive may have a thickness of about 5-20 mils (0.1-0.5 mm).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the hot melt adhesive in an amount of less than 1mm, as is taught by Corbin, in the invention suggested by Bodewes, Shail, Shebly, Falcone, and Reutelingsperger.  Such a modification would have yielded predictable results to the skilled 
Regarding claim 7, Corbin teaches the hot melt adhesive has a melting point lower than the melting point of the tufted yarns, primary backing, and secondary backing.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a hot melt adhesive having a lower melting temperature than the tufted yarns, primary backing, and secondary backing, as is taught by Corbin, in the invention suggested by Bodewes, Shail, Shelby, Falcone, and Reutelingsperger.  Such a modification would have yielded predictable results to the skilled artisan (e.g., activation of the hot melt adhesive without thermally damaging the tufted primary backing and the secondary backing).  Hence, claim 7 is rejected as being obvious over the cited prior art.  
Regarding claim 34, wherein the first sheet (i.e., carrier or primary backing), the second sheet (i.e., supporting layer or secondary backing), and the hot melt adhesive are substantially the same type of polymer, Bodewes teaches the first sheet may be polyethylene or polyester and the second sheet is preferably polyethylene.  Shail teaches the hot melt adhesive may be polyethylene or polyester.  Corbin teaches the use of all like thermoplastic polymers in the carpet layers in order to facilitate recycling of said carpet.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the same polymer family (e.g., polyethylene or polyester) for the components of the Bodewes artificial turf in order to facilitate the recycling thereof.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 34 is rejected as being obvious over the cited prior art.  


 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not found persuasive in view of the new prior art rejection set forth above.  However, the following comments are made with respect to applicant’s arguments against the cited references.
In response to applicant’s arguments regarding the Reutelingsperger reference teaching away from the use of a hot melt adhesive because the reference teaches hot melt adhesives need to substantial embed the tuft backstitches in order to bond appropriately (Amendment, paragraph spanning pages 12-13 – page 12, 1st paragraph), this argument is not relevant to the use of hot melt adhesives as a secondary adhesive.  Specifically, primary adhesives or precoats embed into the tuft backstitches in order to secure said tufts to the primary backing.  However, secondary adhesive, which are employed to bond a secondary backing to the tufted primary backing are not directly adjacent to the tuft backstitches and do not embed therein.  Paragraph [0005] of the Reutelingsperger reference cited by applicant (Amendment, paragraph spanning pages 12-13) is discussing the use of hot melt adhesives as a primary adhesive.  Similarly, the Moody citation (Amendment, paragraph spanning pages 12-13) teaches the adhesive “flows into the yarn on the back of tufted carpet,” but also notes this hot melt adhesive can be used to laminate a secondary backing to the tufted primary backing.  In other words, both references are discussing precoat or primary adhesives (when an optional secondary adhesive is employed) or a single adhesive backcoat (when no secondary adhesive is employed).  Thus, the teachings that hot melt adhesive need to embed in the tuft backstitches is not applicable to a secondary adhesive coated over a primary adhesive (i.e., secondary adhesive is not directly adjacent to said tuft backstitches), wherein the primary function of the secondary adhesive is not tuft bind but rather to bond a 
Applicant also traverses the prior art rejection based upon Bodewes and Reutelingsperger by arguing the Reutelingsperger reference teaches the use of a high load and a rubbing action, which would introduce a nap orientation to the pile on the front face of the carpet, while Bodewes teaches a nap is to be prevented (Amendment, paragraph spanning pages 13-14).  In response, the examiner can find no teaching within Reutelingsperger that discusses “rubbing action” or suggests an orientation of the pile results from the applied pressure and said “rubbing action.”  Additionally, Bodewes teaches how to prevent said nap by using relatively high heat so that limited pressure can be employed and by providing a cooling roller along the tufted face (sections [0010] and [0011]).  Hence, contrary to applicant’s assertion, the combination of teachings do not necessarily have contradicting requirements and a skilled artisan would understand how to control the process variables in order to prevent any deformation of the pile face.  Therefore, applicant’s argument is found unpersuasive and the above rejections stand. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 16, 2021